ICJ_059_NuclearTests_NZL_FRA_1974-12-20_ORD_01_NA_05_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 538

celui sur lequel se fonde l’ordonnance, à savoir que Fidji, qui n’est pas
partie à l’Acte de 1928, ni au système de la clause facultative, n’a invoqué,
dans sa requête, aucun lien de juridiction avec la France.

Pour pouvoir intervenir en application de l’article 62 du Statut en vue
de faire valoir un droit contre le défendeur, un Etat doit se trouver dans
une situation qui lui permettrait d’attraire lui-même le défendeur devant
la Cour. |

Les rédacteurs de l’article 62 du Statut sont partis du principe que
PEtat intervenant aurait son propre titre de juridiction vis-à-vis du défen-
deur, car à l’époque le projet de Statut envisageait une juridiction obliga-
toire pour tous. Quand ce système a été remplacé par celui de la clause
facultative, aucun changement n’a été apporté à l’article 62, mais, aux
fins de son interprétation et de son application, celui-ci doit être considéré
comme restant soumis à la même condition. S’il en allait autrement, il en
résulterait des conséquences fâcheuses et incompatibles avec des prin-
cipes fondamentaux tels que ceux de légalité des parties devant la Cour
ou de la réciprocité rigoureuse des droits et des obligations entre les Etats
qui acceptent sa compétence. Un Etat qu’un autre Etat ne peut pas
assigner comme défendeur devant la Cour ne peut pas non plus se pré-
senter comme demandeur ni comme partie intervenante contre ce même
Etat, avec la faculté de soumettre des conclusions indépendantes à
Pappui d’un intérêt propre. À mon avis, la disposition de l’article 69,
paragraphe 2, du Règlement de la Cour qui exige que soient exposées les
«raisons de droit et de fait justifiant l’intervention » doit s’entendre, en
des circonstances comme celles de ia présente espèce, comme imposant
aussi obligation d'établir un lien juridictionnel indépendant entre l’inter-
venant et le défendeur.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:
[Traduction]

J'ai voté pour l’ordonnance relative à la requête de Fidji à fin d’inter-
vention dans la présente instance non pas en raison des arrêts rendus par
la Cour dans les affaires Australie c. France et Nouvelle-Zélande c. France
mais uniquement pour les motifs exposés par MM. Jiménez de Aréchaga
et Onyeama dans leurs déclarations concernant l’ordonnance relative à
Fidji, que j’approuve entièrement.

(Paraphé) M.L.
(Paraphé) S.A.
